Delaney, J. Claimant, Graceland Cemetery, filed its complaint on February 19, 1952, alleging non-payment of bills in the sum of One Hundred Twenty Dollars ($120.00) for cartage and the erection of twelve Government headstones for soldiers buried in Graceland Cemetery. The record consists of the complaint and Departmental Report. From the Departmental Report, it appears that the statement of claimant was not presented for payment before the appropriation and funds from which these invoices were payable had lapsed. Where properly authorized headstones were erected, and a statement submitted within a reasonable time, but the same was not approved and vouchered for payment before the lapse of the appropriations from which it is payable, an award for the reasonable value will be made. An award is, therefore, entered in favor of Graceland Cemetery for the sum of One Hundred Twenty Dollars ($120.00).